Smith, J.,
delivered the opinion of the court. It is elementary law that municipalities have no powers, except such as are delegated to them by the state, either expressly or by necessary implication; and there is no distinction in this respect between governmental powers and those of a private or business nature. The powers of a municipality are granted to it, and must be exercised solely, for the benefit of the inhabitants thereof.
While, under the chapter on Municipalities in the Code, power is granted to do whatever is necessary in order *364to supply the inhabitants of a municipality with water, nowhere in this chapter is power granted to supply persons living outside of the municipality .with water, and it cannot be said that such a power results by necessary implication from the power given the municipality to supply its own citizens with water.
All of the cases cited by counsel for appellants in support of their contention are cases wherein the acts done by the municipalities and upheld by the courts were .for the benefit of the inhabitants of the municipalities.

Affirmed.